Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION


THIS AGREEMENT dated as of the 1st day of June, 2017 (the "Effective Date").
 
AMONG:
 
EIGHT DRAGONS ACQUISITION I, INC., a corporation existing under the laws of the
State of Florida
 
(hereinafter called the "Acquiror")
 
OF THE FIRST PART
 
- and -
 
EIGHT DRAGONS COMPANY., a corporation existing under the laws of the State of
Nevada
 
(hereinafter called "Eight Dragons")
 
OF THE SECOND PART
 
- and -
 
PARK ROAD SOLUTIONS, INC., a corporation existing under the laws of the State of
Florida
 


(hereinafter called "Park Road")
 
OF THE THIRD PART
 
- and -
 
THE INDIVIDUAL SET OUT IN EXHIBIT "A" HERETO
(hereinafter collectively called the "Park Road Shareholder")
 
OF THE FOURTH PART
 
RECITALS
 
A.
Eight Dragons is a publicly traded shell company listed on the OTC Markets
("Exchange").

B.
The Acquiror is a wholly-owned subsidiary of Eight Dragons.

C.
Park Road is a privately held information systems consulting company organized
under the laws of the State of Florida and is the successor in interest through
conversion to Park Road Solutions, LLC, a limited liability company.

 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
D.
The Park Road Shareholder is collectively the legal and beneficial owner of all
of the issued and outstanding common shares in the capital of Park Road (the
"Park Road Shares").

E.
The Boards of Directors of the Acquiror, Eight Dragons and Park Road have
determined that it is in the best interests of their respective corporations and
their respective shareholders that the corporations effect the transactions
contemplated by this Agreement subject to and on the terms and conditions set
forth herein.

F.
The Shareholder desire to sell the Park Road Shares and the Acquiror desires to
acquire such Park Road Shares in consideration for the issuance to the Park Road
Shareholder an aggregate of 80,000 common shares in the capital of Eight Dragons
(the "Eight Dragons Payment Shares"), all as more particularly described herein
and upon the terms and conditions hereinafter set forth.

G.
Eight Dragons and Park Road intend that the transfer of the Park Road Shares and
Eight Dragons Payment Shares be accomplished on a tax-free basis pursuant to the
provisions of Section 368(a)(1)(B) of the Internal Revenue Code of 1986.

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual
promises and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby covenant and agree as follows:
 
 
ARTICLE 1
INTERPRETATION
 
1.1
Definitions

In this Agreement and in all amendments hereto the following words, whenever
used in this Agreement, unless there is something in the subject matter or
context inconsistent therewith, shall have the following meanings:
 
"Affiliates" shall include the spouses, parents, children and other members of
the families of the Shareholders and any Person controlled by the Shareholders
or any one or more of them.
 
"Agreement" shall mean this Agreement and Plan of Merger and Reorganization as
amended from time to time.
 
"Claims, Proceedings or Restrictions" shall mean any claims, legal,
administrative or other proceedings, suits, investigations, complaints, notices
of violation or similar process, judgments, injunctions, orders, decrees or
directives against, relating to or directly or indirectly affecting (a) Park
Road, its assets, business or its ability to acquire property or conduct
business in any area, or (b) the officers or directors, agents, employees or
consultants of Park Road, which as to all matters described in (a) or (b) above
if determined adversely to any of the above (or if adopted in the case of
proposed governmental restriction), might individually or in the aggregate,
either materially adversely affect the condition (financial or otherwise),
operations, business or prospects of Park Road, or challenge the validity or
propriety of the transactions contemplated by the Agreement, or the ability of
the parties to consummate such transactions in accordance with the terms of the
Agreement.
 
 
 
2 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions


--------------------------------------------------------------------------------

 
"Closing Date" shall mean the date on which the Closing occurs.
 
"Eight Dragons Shares" means common shares in the capital of Eight Dragons.
 
"Intellectual Property" shall mean all patents, trademarks, copyrights,
industrial designs, software, trade secrets, know-how, concepts, information and
other intellectual and industrial property.
 
"Financial Statements" shall mean Park Road's financial statements including
balance sheet as of April 30, 2017 and the related statements of income,
retained earnings and changes in financial position for the period then ended.
 
"Material" or "Materially", as used in connection with events, contingencies,
claims or other matters (or a series of related such matters) expressly relating
in the Agreement to any particular asset of Park Road or the business of Park
Road as the case may be, shall include such matters as a reasonably prudent
investor would consider important (either, individually, or when considering the
collective effect of all such matters) in deciding whether to purchase such
assets, the Park Road Shares, or the business of Park Road on the terms provided
herein.
 
"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, limited liability
company, corporation, institution, public benefit corporation, entity or
government (whether federal, provincial, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).
 
"Purchase Price" shall mean the aggregate consideration to be paid to the Park
Road Shareholder pursuant to Section 2.1 (a).
 
"Securities Laws" means the securities legislation having application, the
regulations and rules thereunder and all administrative policy statements,
instruments, blanket orders, notices, directions and rulings issued or adopted
by the applicable securities regulatory authority, all as amended.
 
"Taxes" means all taxes and other governmental charges of any kind whatsoever
including without limitation, all federal, state, municipal or other
governmental imposed income tax, capital tax, capital gains tax, transfer tax,
value-added tax, sales tax, social services, health, payroll and employment
taxes, duty, customs, or import duties and any penalty charges or interest in
respect of the forgoing.
 
 
ARTICLE 2
PURCHASE AND SALE
 
2.1
Purchase and Sale

(a)
Prior to the execution of this Agreement, Park Road and Park Road Shareholder
shall cause Park Road Solutions, LLC to be reorganized into its successor Park
Road Solutions, Inc.  All references herein will designate Park Road
post-reorganization.

(b)
Subject to the terms and conditions of this Agreement, the Park Road Shareholder
agrees to sell all of his ownership interest in and to the Park Road Shares, as
described in Schedule 2.1(a), to the Acquiror free and clear of all encumbrances
and the Acquiror agrees to purchase all of the Park Road Shares.

 
 
3 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(c)
 
As consideration for the Park Road Shares, Eight Dragons shall issue to the Park
Road Shareholder an aggregate of 80,000 Eight Dragons Payment Shares at the
Market Price (as such term is defined in the Exchange Corporate Financial
Manual) of the Eight Dragons Shares on the Closing Date.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES RELATING TO PARK ROAD
 
Park Road represents and warrants as of the date of this Agreement and again as
of the date of Closing Date to Eight Dragons and the Acquiror as follows:
 
3.1
Organization, Power and Qualification

Park Road is a corporation duly incorporated, organized and validly subsisting
under the laws of the State of Florida, and has all requisite corporate power
and authority to own or hold under lease its properties and assets and to carry
on its business as now conducted. Park Road is duly qualified to do business and
is in good standing in every jurisdiction in which a failure to so qualify could
have a Material adverse effect upon its properties, assets, financial
conditions, results of operation or business prospects. True and complete copies
of the Articles of Incorporation, as amended to date, and the by-laws, as
amended to date, of Park Road have been furnished to Eight Dragons. Park Road
has taken all actions required by law, its Articles of Incorporation, or
otherwise, to authorize the execution and delivery of this Agreement.  Park Road
has full power, authority, and legal right and has taken all action required by
law, its Articles of Incorporation, and otherwise, to consummate the
transactions herein contemplated.
 
3.2
Capitalization

The authorized capitalization of Park Road consists of common stock of which
________ shares are currently issued and outstanding, representing all the
issued and outstanding shares of Park Road.  All of the currently issued and
outstanding stock in the capital of Park Road are duly authorized, validly
issued and outstanding, as fully paid and non-assessable and have not been
issued in violation of any shareholder rights under applicable law, or of the
certificate or articles of incorporation or by-laws or the terms of any
agreement to which Park Road is a party or by which Park Road is bound. Park
Road has no outstanding subscriptions, options, warrants, rights or other
agreements granting to any person, firm or corporation any interest in or right
to acquire from the Corporation at any time, or upon the happening of any stated
event, any shares in the capital of the Corporation, or any interest therein
 
3.3
Subsidiary Corporations

Park Road does not have any predecessor corporation(s) or subsidiaries, and does
not own, beneficially or of record, any shares of any other corporations
 
 
4 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
3.4
No Violation

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby will constitute a violation of, or be in
conflict with, or result in a cancellation of, or constitute a default under, or
create (or cause the acceleration of the maturity of) any debt, obligation or
liability affecting, or result in the creation or imposition of any security
interest, lien, or other encumbrance upon any of the assets owned or used by, or
any of the capital stock of, Park Road under:
 
(a)
any term or provision of the certificate or articles of incorporation or by-laws
of Park Road;

(b)
any contract, agreement, indenture, lease or other commitment to which Park Road
or the Park Road Shareholder is or are party or by which Park Road or the Park
Road Shareholder is or are bound;

(c)
any judgment, decree, order, regulation or rule of any court or governmental
authority; or

(d)
any statute or law.

No consent of, or notice to, any federal, state, or local authority, or any
private person or entity, is required to be obtained or given by the Park Road
Shareholder or Park Road in connection with the execution, delivery or
performance of this Agreement or any other agreement or document to be executed,
delivered or performed hereunder by the Park Road Shareholder or Park Road.
 
3.5
Financial Statements

The Financial Statements (i) have been prepared in accordance with US GAAP and
fairly present the financial condition, assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Park Road as of the respective dates
thereof and the results of operations and changes in financial position of Park
Road for the periods covered thereby; (ii) Park Road has no liabilities with
respect to the payment of any federal, state, local or other taxes (including
any deficiencies, interest or penalties), except for taxes accrued but not yet
due and payable; and (iii) Park Road has filed all federal, state or local
income and/or franchise tax returns required to be filed by it from inception to
the date hereof and each of such income tax returns reflects the taxes due for
the period covered thereby including fiscal 2015 and 2016. Park Road will have
issued a K-1 to the Park Road shareholder up to and including the date the
limited liability company reorganizes into a “C” corporation and the Park Road
Shareholder shall be responsible (and indemnify Eight Dragons) for all
outstanding taxes due from Park Road as a consequence of being a limited
liability company.
 
3.6
Absence of Certain Changes

Since the date of the Financial Statements, there has not been any Material
adverse change in the condition (financial or otherwise) of the properties,
assets, liabilities, results of operation or business prospects of Park Road.
 
 
5 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
3.7
Liabilities and Obligations

Park Road will not at Closing have any liabilities or obligations (direct or
indirect, contingent or absolute, matured or unmatured) of any nature
whatsoever, whether arising out of contract, tort, statute or otherwise, other
than the liabilities and obligations.
 
3.8
Title to and Condition of Assets

Park Road has good and marketable title to all of its properties, inventory,
interests in properties, and assets, real and personal, which are reflected in
the Financial Statements (except properties, inventory, interests in properties,
and assets sold or otherwise disposed of since such date in the ordinary course
of business), free and clear of all liens, pledges, charges, or encumbrances
except (a) statutory liens or claims not yet delinquent, (b) such imperfections
of title and easements as do not and will not materially detract from or
interfere with the present or proposed use of the properties subject thereto or
affected thereby or otherwise materially impair present business operations on
such properties.  Park Road owns, free and clear of any liens, claims,
encumbrances or other restrictions or limitations of any nature whatsoever, any
and all products it is currently manufacturing, including the underlying
technology and data, and all intellectual property, procedures, techniques,
marketing plans, business plans, methods of management, or other information
utilized in connection with Park Road's business.  No third party has any right
to, and Park Road has not received any notice of infringement of or conflict
with asserted rights of others with respect to any product, technology, data,
trade secrets, know-how, propriety techniques, trademarks, service marks, trade
names, or copyrights which, individually or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would Materially affect the
business, operations, financial condition, income, or business prospects of Park
Road or any material portion of its properties, assets, or rights.
 
3.9
Contracts

(a)
Except as disclosed in Schedule 3.9, there are no contracts, agreements,
franchises, license agreements, debt instruments or other commitments to which
Park Road is a party or by which it or any of its assets, products, technology,
or properties are bound other than those incurred in the ordinary course of
business which (i) will remain in effect for more than six (6) months after the
date of this Agreement, and (ii) involves aggregate obligations of at least
twenty-five thousand dollars ($25,000);

(b)
Park Road is not a party to or bound by, and the properties of Park Road are not
subject to any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award which materially and adversely affects, the business
operations, properties, assets, or financial condition of Park Road;

(c)
Except as included or described in Schedule 3.9 or reflected in the Financial
Statements, Park Road is not a party to any oral or written (i) contract for the
employment of any officer or employee which is not terminable on 30 days, or
less notice; (ii) profit sharing, bonus, deferred compensation, stock option,
severance pay, pension benefit or retirement plan; (iii) agreement, contract, or
indenture relating to the borrowing of money; (iv) guaranty of any obligation,
other than one on which Park Road is a primary obligor, for the borrowing of
money or otherwise, excluding endorsements made for collection and other
guaranties of obligations which, in the aggregate do not exceed more than one
year or providing for payments in excess of $25,000 in the aggregate; (v)
agreement with any present or former officer or director of Park Road; and

 
 
6 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(d)
and all such contracts are now in good standing and in full force and effect
without amendments thereto and is entitled to all benefits thereunder.

3.10
No Default, Violation or Litigation

Park Road is not in violation of any law, regulation or order of any court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality including, without limitation, laws,
regulations, orders, restrictions and compliance schedules applicable to
environmental standards and controls, wages and hours, human rights and
occupational health and safety. There are no lawsuits, proceedings, claims or
governmental investigations pending or, to the knowledge of the Park Road
Shareholder, threatened against, or involving, Park Road or against its property
or business. There is no basis known to the Park Road Shareholder for any such
action which could have a material adverse effect upon the properties, assets,
liabilities, financial condition, results of operations or business prospects of
Park Road or its right to conduct its business as presently conducted. There are
no judgments, consents, decrees, injunctions, or any other judicial or
administrative mandates outstanding against Park Road.
 
3.11
Employment, Labor and Other Relations

Park Road is not a party to or is otherwise bound by any contract, agreement or
collective bargaining agreement with any labor union or organization.
 
3.12
Employee Benefits

Park Road does not have, and never has had, any pension, retirement, savings,
disability, medical, dental, health, life (including any individual life
insurance policy to which Park Road makes premium payments, whether or not Park
Road is the owner, beneficiary or both of such policy), death benefit, group
insurance, profit sharing, deferred compensation, stock option, bonus,
incentive, vacation pay, severance pay, or other employee benefit plan, trust,
arrangement, contract, agreement, policy or commitment.
 
3.13
Patents, etc.

(a)
Park Road is the sole owner of all rights, title and interest in the
Intellectual Property and owns, possesses or has licenses or similar rights to
utilize all other patents, trademarks, trade names, service marks, franchises,
and technology necessary for the conduct of its business as presently conducted
without any infringement of or conflict with the rights of others. All such
patents, trademarks, trade names, service marks and franchises, or applications
therefore, are disclosed in Schedule 3.13 and all licenses therefore are
disclosed in Schedule 3.13, and Park Road's interests therein are similarly
disclosed.

(b)
There have never been, and are not currently, any disputes of any kind regarding
the Intellectual Property, including, without limitation, any disputes regarding
infringement, validity or ownership of the intellectual property rights relating
to the Intellectual Property.

 
7 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(c)
No person has made any claim or allegation that any of the Intellectual Property
or rights relating thereto do not belong to Park Road or that use of the
Intellectual Property in any way violate their intellectual property rights, and
Park Road is not aware of any claim or potential claim or allegation of this
nature or that may impact the ability of Eight Dragons or its permitted assigns
to use the Intellectual Property.

(d)
Park Road has the uninterrupted use of the Intellectual Property and to the
practice of the methods and inventions as provided for by Park Road.

3.14
Approvals

Park Road possesses or has applied for all material governmental and other
permits, licenses, consents, certificates, orders, authorizations and approvals
(the "Approvals") to own or hold under lease and operate its property and assets
and to carry on its business as now conducted. Neither the Park Road Shareholder
nor Park Road has received any notice of proceedings relating to the revocation
or modification of any such Approvals which, singly or in the aggregate, if the
subject of an unfavourable ruling or finding, could materially adversely affect
the properties, assets, financial condition, results of operation or business
prospects of Park Road.
 
3.15
Transactions with Affiliates

Park Road is not indebted to and has no liabilities or obligations for any
amounts or obligations owing to or in favor of the Park Road Shareholder or any
of their Affiliates.
 
3.16
Corporate Records

All of the minute books and stock record books of Park Road have been made
available to Eight Dragons and its agents for inspection, are accurate and
correct in all material respects, and contain all of the corporate minutes and
stock records of Park Road from inception to the date hereof. Such minutes and
records for the period from this date to the Closing Date will be made available
to Eight Dragons on or before Closing. All accounts, books, ledgers, financial
and other records of whatsoever kind of Park Road have been fully, properly and
accurately maintained in all material respects and all transactions of Park Road
that are reflected therein are truly and accurately reflected in all material
respects.
 
3.17
Confidential Information and Employee Intentions

To the best knowledge of the Park Road Shareholder and Park Road:
 
(a)
each present employee, officer, director, agent or consultant of Park Road
possessing confidential know-how regarding the business or assets Park Road has
maintained the confidentiality of said know-how and has not and is not known to
intend to use any such know-how of Park Road in a competitive business; and

(b)
no key employee intends to establish or join a business competitive thereto.

 
8 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
3.18
Other Material Adverse Information

Except as expressly set forth in this Agreement and the Schedules or in the
Financial Statements, Park Road has no knowledge of any facts which will or may
reasonably be expected to have any Material adverse effect on the value of the
business or goodwill of Park Road, or upon its prospects or earning power.
 
3.19
Disclosure

No representation or warranty of Park Road made hereunder or in the Schedules or
in any certificate, statement or other document delivered by or on behalf of
Park Road contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading. Copies of all documents referred to herein or in the
Schedules have been delivered or made available to Eight Dragons, are true,
correct and complete copies thereof, and include all amendments, supplements or
modifications thereto or waivers thereunder.
 
ARTICLE 4
ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE PARK ROAD SHAREHOLDER
 
The Park Road Shareholder severally and not jointly nor jointly and severally,
represent and warrant to Eight Dragons as follows:
 
4.1
Authorization

The Park Road Shareholder has full power and authority to execute and deliver
this Agreement and all other agreements and documents to be executed and
delivered by the Park Road Shareholder pursuant hereto, and to consummate the
transactions contemplated hereby and thereby. This Agreement and all other
agreements and documents to be executed and delivered by the Park Road
Shareholder pursuant hereto, constitute the valid and binding agreements of the
Park Road Shareholder, enforceable in accordance with their respective terms.
 
4.2
No Violation

Neither the execution and delivery of this Agreement by the Park Road
Shareholder, nor of any other agreement or document to be executed and delivered
by the Park Road Shareholder pursuant hereto, nor the consummation by the Park
Road Shareholder of the transactions contemplated hereby or thereby will
constitute a violation of, or be in conflict with, or result in a cancellation
of or constitute a default under, or create (or cause the acceleration of the
maturity of) any debt, obligation or liability affecting the Park Road Shares
owned by the Park Road Shareholder pursuant to, or result in the creation or
imposition of any security interest, lien, or other encumbrance upon the Park
Road Shares owned by the Park Road Shareholder under:
 
(a)
any contract, agreement, lease or other commitment to which any Park Road
Shareholder is a party or by which any Park Road Shareholder is bound;

(b)
any judgment, decree, order, regulation or rule of any court or governmental
authority; or

 
9 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(c)
any statute or law.

4.3
Share Ownership

The Park Road Shareholder is the lawful owner of record and beneficially of the
number of Park Road Shares set forth opposite its or his name in Schedule 2.1(b)
hereto, free and clear of all mortgages, liens, pledges, charges, security
interests, encumbrances or other third party interests of any nature whatsoever,
including, without limitation, subscriptions, options, warrants, rights or other
agreements granting to any person, firm or corporation any interest in or right
to acquire from any Park Road Shareholder at any time, or upon the happening of
any stated event, any shares (or interests therein) of the Park Road Shares
owned by any Park Road Shareholder.
 
4.4
Securities Law Representations

The Park Road Shareholder hereby acknowledges and agrees with Eight Dragons
that:
 
(a)
they are acquiring the Eight Dragons Payment Shares for their own account, for
investment purposes only and not with a view to any resale, distribution or
other disposition of the Securities in violation of the United States securities
as contemplated by the provisions of Section 2(11) of the Securities Act of 1933
("US Securities Act");

(b)
they are each an "accredited investor" as such term is defined in Rule 501(a) of
Regulation D under the US Securities Act;

(c)
they understand (i) the Eight Dragons Payment Shares have not been and will not
be registered under the US Securities Act or the securities laws of any state of
the United States; and (ii) the sale contemplated hereby is being made in
reliance on an exemption from such registration requirements; and (iii) the Park
Road Shareholder has had an opportunity to ask and receive answers to any
questions such Park Road Shareholder may have had concerning the terms and
conditions of the Agreement and the Eight Dragons Payment Shares, including the
merits and risks involved in making an investment decision with respect to the
Eight Dragons Payment Shares; and (iv) has obtained any additional information
that such Park Road Shareholder has requested;  and (v) has consulted his own
tax counsel, accountant or business advisor, respectively, as to legal, tax and
related matters concerning the Eight Dragons Payment Shares and understands the
economic risks of his investment in the Eight Dragons Payment Shares, including
a complete loss of his investment; and

(d)
the certificates representing the Eight Dragons Payment Shares will bear such
legends as required by Securities Laws and the policies of the Exchange and it
is the responsibility of the Park Road Shareholder to find out what those
restrictions are and to comply with them before selling the Eight Dragons
Payment Shares; and

(e)
they are knowledgeable of, or has been independently advised as to, the
applicable laws of that jurisdiction which apply to the sale of the Park Road
Shares and the issuance of the Eight Dragons Payment Shares and which may impose
restrictions on the resale of such Eight Dragons Payment Shares in that
jurisdiction and it is the responsibility of the Park Road Shareholder to find
out what those resale restrictions are, and to comply with them before selling
the Eight Dragons Payment Shares.

 
10 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF EIGHT DRAGONS AND THE ACQUIROR
 
Eight Dragons and the Acquiror each jointly represent and warrant to Park Road
and the Shareholder as follows:
 
5.1
Organization and Good Standing

(a)
Eight Dragons is a corporation duly organized, validly existing and in good
standing under the laws of its province of incorporation, and has all requisite
corporate power and authority to own or hold under lease its properties and
assets and to carry on its business as now conducted. Eight Dragons is duly
qualified to do business and is in good standing in every jurisdiction in which
a failure to so qualify could have a material adverse effect upon its
properties, assets, financial condition, results of operation or business
prospects.

(b)
The Acquiror is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation, and has all requisite
corporate power and authority to own or hold under lease its properties and
assets and to carry on its business as now conducted. It is the intention of the
parties that Park Road, following the Closing Date, continue to qualify for
scientific research and development grants in the United States.

5.2
Authorization

Each of Eight Dragons and the Acquiror have all requisite power and authority to
execute and deliver this Agreement and all other agreements and documents to be
executed and delivered by Eight Dragons and the Acquiror pursuant hereto and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and all other agreements and documents to be executed and
delivered by Eight Dragons and the Acquiror pursuant hereto, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on Eight Dragons' and the Acquiror's part and
this Agreement and all other agreements and documents to be executed and
delivered by each of Eight Dragons and the Acquiror pursuant hereto constitute
the valid and binding agreements of Eight Dragons and the Acquiror enforceable
against each of Eight Dragons and the Acquiror in accordance with their
respective terms (subject, as to the enforcement of remedies, to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
creditors' rights generally). Other than the acceptance of the Exchange, no
consent of, or notice to, any federal, state or local authority, or any other
person or entity is required to be obtained or made by Eight Dragons in
connection with the execution, delivery and performance of this Agreement and
the other agreements and documents to be executed, delivered and performed by
Eight Dragons pursuant hereto.
 
5.3
No Violation

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby will constitute a violation of, or be in
conflict with, or result in a cancellation of, or constitute a default under, or
create (or cause the acceleration of the maturity of) any debt, obligation or
liability affecting, or result in the creation or imposition of any security
interest, lien, or other encumbrance upon any of the assets owned or used by, or
any of the capital stock of, Eight Dragons or the Acquiror under:
 
 
11 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(a)
any term or provision of the certificate of incorporation or by-laws (or other
organic document) of Eight Dragons or the Acquiror;

(b)
any contract, agreement, indenture, lease or other commitment to which Eight
Dragons or the Acquiror are party or by which or the Acquiror are bound;

(c)
any judgment, decree, order, regulation or rule of any court or governmental
authority; or

(d)
any statute or law.

5.4
Reporting Issuer Status; Listing

Eight Dragons is a "reporting issuer" under Securities Exchange Act of 1934, as
amended and is currently designated a “shell” corporation. The Eight Dragons
Shares are listed for trading on the Exchange.
 
5.5
Public Record

All information and statements filed by or on behalf of Eight Dragons with
applicable securities regulatory authorities were true, correct and complete in
all material respects and did not contain any misrepresentation as of the date
of such information or statements, and Eight Dragons has not filed any
confidential material change reports still maintained on a confidential basis
under applicable securities laws.
 
5.6
Share Capital

(a)
The authorized capital of Eight Dragons consists of an 100,000,000 of Eight
Dragons Shares, of which 37,623,644 Eight Dragons Shares are issued and
outstanding, all of such Eight Dragons Shares have been duly authorized and
validly issued and are outstanding as fully-paid and non-assessable shares. The
outstanding Preferred Stock, options, warrants and other convertible securities
or rights capable of becoming an equity interest in Eight Dragons are accurately
disclosed in the public record. The Eight Dragons Payment Shares be issued to
the Park Road Shareholder in accordance with the terms hereof shall be fully
paid, non-assessable shares in the capital of Eight Dragons.

(b)
The authorized capital of the Acquiror consists of an 10,000 shares of common
stock of which 10,000 shares are currently issued and outstanding, all of such
shares of the Acquiror have been duly authorized and validly issued and are
outstanding as fully-paid and non-assessable shares in the capital of the
Acquiror. Eight Dragons is the sole registered and beneficial holder of all of
the shares in the capital of the Acquiror.

 
12 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


ARTICLE 6
COVENANTS OF PARK ROAD
 
Park Road covenants and agrees with Eight Dragons that from the date hereof
until the Closing or other termination of this Agreement, without the prior
written consent of Eight Dragons:
 
6.1
Operations

Except as otherwise expressly permitted by the terms hereof or as otherwise
agreed to in writing by Eight Dragons:
 
(a)
Park Road shall operate and conduct its business and operate its assets in the
normal course of business and in substantial compliance with all applicable
laws, rules and regulations;

(b)
Park Road shall maintain and preserve its rights in the Intellectual Property;

(c)
Park Road shall not create any liability, debt or obligation other than in
furtherance of this transaction;

(d)
Park Road shall not amend any of its constating documents or by-laws; and

(e)
Park Road shall not take, agree to take, or knowingly permit to be taken any
action or do or knowingly permit to be done anything in the conduct of its
business, or otherwise, which would be contrary to or in breach of any of the
terms or provisions of this Agreement, or (except as expressly contemplated by
this Agreement) which would cause any of the representations, warranties or
covenants of Park Road contained herein to be or become untrue.

6.2
Additional Information

Park Road will make available to Eight Dragons and its authorized agents and
accountants for inspection, at reasonable times and under reasonable
circumstances, assets, business and financial records, management reports, all
tax returns and working papers of Park Road, files and memoranda of their public
accountants and outside legal counsel and relevant materials relating its assets
or business for the purpose of making such accounting review, legal and audit
investigation or examination deemed desirable by Eight Dragons.
 
6.3
Publicity

None of Park Road, the Park Road Shareholder or any employee, agent, attorney,
officer or public accountant of any Park Road Shareholder or Eight Dragons shall
issue any oral or written publicity regarding this transaction without prior
consultation with and approval of Eight Dragons.
 
 
13 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


ARTICLE 7
CONDITIONS TO CLOSING
 
7.1
Mutual Conditions

The respective obligations of each party to consummate the transactions
contemplated by this Agreement shall be subject to the condition that no suit,
action or other proceeding or investigation shall to the knowledge of any party
hereto be threatened or pending before or by any governmental agency or by any
third party questioning the legality of this Agreement or the consummation of
the transactions contemplated hereby in whole or in part.
 
7.2
Conditions to the Eight Dragons' and the Acquiror's Obligations

The obligations of Eight Dragons and the Acquiror to consummate the transactions
contemplated by this Agreement shall be subject to the fulfilment at or prior to
the closing (the "Closing") of each of the following conditions:
 
(a)
All representations and warranties made by Park Road or the Park Road
Shareholder contained in this Agreement, in the Schedules or any other written
statement, certificate or other instrument furnished to Eight Dragons by or on
behalf of the Park Road Shareholder and Park Road pursuant to this Agreement,
shall be true and correct on the date hereof and as of the Closing Date as
though such representations and warranties were made as of the Closing Date, and
Park Road and the Park Road Shareholder shall have duly performed or complied
with all of the obligations to be performed or complied with by it or him under
the terms of this Agreement on or prior to Closing.

(b)
The Park Road Shareholder and Park Road shall have complied with and performed
all agreements, covenants and conditions in this Agreement required to be
performed and complied with by them on or before the Closing Date, and that all
requisite action (corporate and other) in order to consummate this Agreement
shall have been properly taken by the Park Road Shareholder and Park Road.

(c)
No material adverse change shall have occurred in the condition (financial or
otherwise) of Park Road, its assets or its business considered as a whole.

(d)
All material authorizations, consents, waivers, Approvals or other action
required in connection with the execution, delivery and performance of this
Agreement by the Park Road Shareholder and the consummation by the Park Road
Shareholder of the transactions contemplated hereby shall have been obtained,
and Park Road or the Park Road Shareholder shall have obtained any
authorizations, consents, waivers, approvals or other action required in
connection with the execution, delivery and performance of this Agreement to
prevent a material breach or default by Park Road or the Park Road Shareholder
under any contract to which Park Road or the Park Road Shareholder is or are a
party or for the continuation of any agreement to which Park Road is a party and
which relates and is material to the business of Park Road.

(e)
The Park Road Shareholder shall have delivered to Eight Dragons all instruments
of assignment, transfer and conveyance of the Park Road Shares, including,
without limitation, properly executed stock powers (assignments separate from
certificate) and such other closing documents as shall have been reasonably
requested by Eight Dragons, all in form and substance reasonably acceptable to
Park Road's counsel.

 
14 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
 
(f)
On the Closing, provided such persons meet all necessary legal and regulatory
requirements and are willing and able to act in the positions shown below, the
directors and officers of Park Road shall consist of the following persons:

(i)
 Jordan Fishman (Chief Executive Officer and director);

Park Road shall take all necessary steps to obtain resignations of existing
directors and officers in order for these appointments to be effective on
Closing.
 
(g)
At the Closing, Park Road shall deliver resignations of those directors and
officers of Park Road who are either not continuing with Park Road or are
continuing in a different capacity or role, such resignations to include waivers
in respect of any liabilities of Park Road to them in a form acceptable to Eight
Dragons, acting reasonably.

(h)
Eight Dragons shall have received evidence, satisfactory to Eight Dragons and
its counsel, that any unanimous shareholders agreement (if any exist) or similar
agreement has been terminated on or prior to Closing or, in the alternative,
that no unanimous shareholders agreement exists.

(i)
Eight Dragons shall have satisfactorily completed its due diligence review and
audit of Park Road's books and records and operations.

(j)
Park Road shall be required to deliver the Financial Statements to Eight
Dragons.

7.3
Conditions to the Park Road and Park Road Shareholder' Obligations

The obligations of the Park Road Shareholder and Park Road to consummate the
transactions contemplated by this Agreement shall be subject to the fulfilment
at or prior to the Closing of each of the following conditions:
 
(a)
The representations and warranties of Eight Dragons and the Acquiror contained
in this Agreement shall be true and correct on the date hereof and as of the
Closing Date as though such representations and warranties were made as of the
Closing Date, and each of Eight Dragons and the Acquiror shall have duly
performed or complied with all of the obligations to be performed or complied
with by it under the terms of this Agreement on or prior to Closing.

(b)
All material authorizations, consents, waivers, approvals or other action
required in connection with the execution, delivery and performance of this
Agreement by each of Eight Dragons and the Acquiror, and the consummation by
Eight Dragons of the transactions contemplated hereby, shall have been obtained
including the approval of the Exchange.

 
15 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
(c)
Eight Dragons shall have complied with and performed all agreements, covenants
and conditions in this Agreement required to be performed and complied with by
it on or before the Closing Date, and that all requisite action (corporate and
other) in order to consummate this Agreement shall have been properly taken by
Eight Dragons.

(d)
No material adverse change shall have occurred in the condition (financial or
otherwise) of Eight Dragons, its assets or its business.

ARTICLE 8
TERMINATION
 
8.1
Termination of Agreement

This Agreement and the transactions contemplated hereby may be terminated at any
time prior to Closing, as follows:
 
(a)
By mutual consent of the parties hereto.

(b)
By Eight Dragons on the one hand or by Park Road on the other hand by reason of
the breach by the other in any material respect of any of its or their
representations, warranties, covenants or agreements contained in this Agreement
which is not cured within five days from the date of written notice of such
breach.

(c)
By Eight Dragons on the one hand or by the Park Road Shareholder on the other
hand if the conditions precedent to their respective obligations contained in
Sections 7.2 or 7.3 hereof have not been met in all material respects by May 30,
2017 or such later date as may be agreed in writing by Eight Dragons and Park
Road (on its own behalf and on behalf of the Park Road Shareholder).

(d)
By Eight Dragons on the one hand or by the Park Road Shareholder on the other
hand if any of the conditions described in Section 7.1 shall not have been
fulfilled by May 30, 2017 or such later date as may be agreed in writing by
Eight Dragons and Park Road (on its own behalf and on behalf of the Park Road
Shareholder).

(e)
In the event of termination of this Agreement by reason of the breach by any
party, then the non-offending party shall have full recourse for any and all
loss, costs, damages or liability suffered or incurred by them as a result of
the breach by May 30, 2017 or such later date as may be agreed in writing by
Eight Dragons and Park Road (on its own behalf and on behalf of the Park Road
Shareholder).

ARTICLE 9
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
The representations and warranties contained in Article 4 and Article 5 shall
survive the Closing Date for a period of 24 months.
 
 
16 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


ARTICLE 10
GENERAL PROVISIONS
 
10.1
Waiver of Terms

Except as otherwise permitted or required hereunder, any of the terms or
conditions of this Agreement may be waived at any time by the party or parties
entitled to the benefit thereof only by a written notice signed by the party or
parties waiving such terms or conditions.
 
10.2
Amendment of Agreement

Except as otherwise permitted or required hereunder, this Agreement may be
amended, supplemented or interpreted at any time only by written instrument duly
executed by each of the Park Road Shareholder, Park Road and Eight Dragons.
 
10.3
Payment of Expenses

The Park Road Shareholder and Eight Dragons shall each pay their or its own
expenses, including, without limitation, the expenses of their or its own
counsel, investment bankers and accountants, incurred in connection with the
preparation, execution and delivery of this Agreement and the other agreements
and documents referred to herein and the consummation of the transactions
contemplated hereby and thereby.
 
10.4
Contents of Agreement, Parties in Interest, Assignment

This Agreement and the other agreements and documents referred to herein set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any previous agreements or understandings between the parties regarding
the subject matter hereof are superseded by this Agreement. All representations,
warranties, covenants, terms and conditions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
legal representatives, successors and permitted assigns of the parties hereto.
 
10.5
Independent Legal Advice

The parties agree that each of them and/or their respective counsel has reviewed
and had an opportunity to revise this Agreement and, therefore, the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any amendments hereto.
 
10.6
 Notices

All notices, requests, demands and other communications required or permitted to
be given hereunder shall be by hand-delivery, e-mail, certified or registered
mail, return receipt requested; telex, telecopier, or next day air courier to
the parties set forth below. Such notices shall be deemed given: at the time
personally delivered, if delivered by hand; three days after deposit in the
Canadian mail, if sent by registered mail; upon delivery, with receipt
acknowledged, if telecopied; and the next business day after timely delivery to
the courier, if sent by courier.
 
 
17 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
If to Eight Dragons or the Acquiror:
 
95 Merrick Way, Third Floor, Coral Gables, FL 33143
 
Attention: Martin Schmieg, CFO
 
E-mail: martin.schmieg@EDRG.com
 
With a copy to:
 
Joseph I. Emas, Esq.
 
525 93rd Street, Surfside, FL 33154
 
Email: jiemas@josephiemaspa.com
 
If to Park Road and the Park Road Shareholder:
 
3019 Oaktree Lane, Hollywood, FL 33021
 
Attention: Jordon Fishman
 
E-mail: jordon@parkroadsolutions.com
 
Any party hereto may change its notice address by proper notice to the other
parties.
 
10.7
Severability

In the event that any one or more of the provisions contained in this Agreement
shall be invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions of this Agreement shall not be in any
way impaired.
 
10.8
Counterparts

This Agreement may be executed (by original, fax or other electronic
transmission) in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
10.9
Headings

The headings of the Sections and the subsections of this Agreement are inserted
for convenience of reference only and shall not constitute a part hereof.
 
10.10
Governing Law; Jurisdiction

This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the State of Florida.
 
 
18 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
10.11
Instruments of Further Assurance

Each of the parties hereto agrees, upon the request of any of the other parties
hereto, from time to time to execute and deliver to such other party or parties
all such instruments and documents of further assurance or otherwise as shall be
reasonable under the circumstances, and to do any and all such acts and things
as may reasonably be required to carry out the obligations of such requested
party hereunder.
 
 


 
 
[Remainder of page intentionally left blank]
 
 
 
19 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
on the day and year first above written.
 
SIGNED, SEALED & DELIVERED
in the presence
                     
/s/ Witness
 
/s/ Jordon Fishman
Witness
 
Jordon Fishman



 
EIGHT DRAGONS ACQUISITION I, INC.
       
Per:
/s/ Una Taylor
   
Authorized Signing Officer



EIGHT DRAGONS COMPANY
       
Per:
/s/ Una Taylor
   
Authorized Signing Officer



PARK ROAD SOLUTIONS, INC.
       
Per:
/s/ Jordon Fishman
   
Authorized Signing Officer

 
 
 
20 | Page
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


EXHIBIT "A"
 
 
1.
 
Jordon Fishman
 

 
 
 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions



--------------------------------------------------------------------------------


SCHEDULE 2.1(B)
 
PARK ROAD SHARES
 
Name of Park Road Shareholder
 
Park Road Shares Owned
 
Percentage of Total Park
Road Shares Owned
         
Jordon Fishman
     
100.0%
         
TOTAL:
     
100%

 
 
 
 
 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions

 

--------------------------------------------------------------------------------



 
SCHEDULE 3.9
 
CONTRACTS
 
 
 
 
 
 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions
 

--------------------------------------------------------------------------------



 
SCHEDULE 3.13

PATENTS, ETC.
 



 
 
 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
Eight Dragons Corporation and Park Road Solutions

 